FILED
                           NOT FOR PUBLICATION
                                                                              MAR 22 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


EMMANUEL ROY,                                    No.   20-36079

              Plaintiff-Appellant,               D.C. No. 2:20-cv-00235-RMP

 v.
                                                 MEMORANDUM*
PIONEER HUMAN SERVICES;
SPOKANE RESIDENTIAL REENTRY
CENTER; DAN SIGLER; CARLOS
SOLORZA; SUSAN JOHNSON-
CONNORS,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                           Submitted March 22, 2022 **


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Emmanuel Roy appeals pro se from the district court’s judgment and its

order denying remand of his action against Pioneer Human Services, Spokane

Residential Reentry Center, Dan Sigler, Carlos Solorza, and Susan

Johnson-Connors (hereafter “defendants”) to the Spokane County Superior Court

in the State of Washington. The district court determined that it had federal

question subject matter jurisdiction pursuant to 28 U.S.C. § 1331. We reverse and

remand.

      Roy’s cause of action for “Damages for Breach of Statutory Duty” is a state

law tort claim. See Ranger Ins. Co. v. Pierce County, 192 P.3d 886, 889 (Wash.

2008); Est. of Templeton ex rel. Templeton v. Daffern, 990 P.2d 968, 972 (Wash.

Ct. App. 2000). While the cause of action involves a federal issue because its

resolution requires consideration of whether 18 U.S.C. § 3624 imposed a duty on

defendants and whether defendants breached that duty, the federal issue does not

meet the requirements for the exercise of federal question jurisdiction over a state

law claim. See Gunn v. Minton, 568 U.S. 251, 258, 133 S. Ct. 1059, 1065, 185 L.

Ed. 2d 72 (2013); Saldana v. Glenhaven Healthcare LLC, __ F.4th __, __,

No. 20-56194, 2022 WL 518989 at *6 (9th Cir. Feb. 22, 2022). The federal issue

is “necessarily raised” and “actually disputed,” but it is not “substantial” or

“capable of resolution in federal court without disrupting the federal-state balance


                                           2                                      20-36079
approved by Congress.” See Gunn, 568 U.S. at 258, 133 S. Ct. at 1065; Empire

Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 683, 700–01, 126 S. Ct.

2121, 2127, 2137, 165 L. Ed. 2d 131 (2006).

      The face of Roy’s complaint showed that he was asserting state law claims

for “Damages for Retaliation” and “Damages for Failure to Train & Supervise -

Respondeat Superior,” not 42 U.S.C. § 1983 claims. See Caterpillar Inc. v.

Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987);

Easton v. Crossland Mortg. Corp., 114 F.3d 979, 982 (9th Cir. 1997) (per curiam).

While Roy’s cause of action was entitled “Retaliation,” he alleged the elements of

negligence. See Ranger Ins. Co., 192 P.3d at 889. Additionally, he alleged causes

of action under Washington law for respondeat superior and negligent training and

supervision. See Thompson v. Everett Clinic, 860 P.2d 1054, 1056–57 (Wash. Ct.

App. 1993) (respondeat superior); Evans v. Tacoma Sch. Dist. No. 10, 380 P.3d

553, 564 (Wash. Ct. App. 2016) (negligent training and supervision).

      Because there was no federal question jurisdiction based on Roy’s causes of

action for breach of statutory duty, retaliation, or respondeat superior, the district

court did not have supplemental jurisdiction over Roy’s remaining state law




                                            3                                     20-36079
claims. See 28 U.S.C. § 1367(a).

      The judgment is REVERSED and the case REMANDED to the district

court with instructions to remand the case to the Spokane County Superior Court in

the State of Washington.




                                        4                                   20-36079